Case 1:20-cv-01254-MN Document 7-2 Filed 10/02/20 Page 1 of 1 PageID #: 4560




                   IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE DISTRICT OF DELAWARE
IN RE: Akorn Inc., et al.
 199SEIU National Benefit Fund, et al.

                                      Appellants,
                                                    Civil Action 20-1254
 v.

 Official Committee of Unsecured Creditors of       Bankruptcy Case No. 20-11177 (KBO)
 Akorn Inc., et al.                                 Bankruptcy BAP No. 20-29

                                       Appellees


     CERTIFICATE OF SERVICE OF MOTION OF 1199SEIU BENEFIT FUNDS, DC47
      FUND AND SBA FUND FOR LEAVE TO FILE PORTIONS OF DESIGNATED
                      APPELLATE RECORD UNDER SEAL

1.      I, Leslie B. Spoltore represent the creditor/appellant in this matter.
2.      On October 2, 2020, I sent a copy of the following pleadings and/or documents to the
        parties listed in the chart below:
              Motion to Seal

              Proposed Order

3.      I hereby certify under penalty of perjury that the above documents were sent to counsel
        for the Debtors, counsel for all Committees, the United States Trustee, all parties with an
        interest in the requested relief and all parties receiving notice by CM/EFC.

                                       Respectfully submitted,
Dated: October 2, 2020
       Wilmington, Delaware
                                             By: /s/Leslie B. Spoltore
                                                Leslie B. Spoltore, Esquire (DE Bar No. 3605)
                                                OBERMAYER REBMANN MAXWELL & HIPPEL LLP
                                                123 Justison Street, Suite 100
                                                Wilmington, Delaware 19801
                                                Telephone: (302) 238-6947
                                                Facsimile: (302) 655-1092
                                                Email: leslie.spoltore@obermayer.com
